Citation Nr: 1013324	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-36 562	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for a psychiatric 
condition other than posttraumatic stress disorder.

5.  Entitlement to service connection for mycosis fungoides.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and K.A. 
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1982 to March 1983 and from October 1989 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2005, January 2008, and 
July 2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 2009, the Veteran appeared at a hearing before a 
Decision Review Officer.  In December 2009, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the Veteran's 
file.

In February 2007, the Veteran form the appeal the claims of 
service connection for ganglion cysts in the left wrist, 
venereal warts, scars on the back and right thigh, and 
headaches. 

The claims of service connection for allergic rhinitis, for a 
psychiatric condition other than posttraumatic stress 
disorder, and for mycosis fungoides are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

The claims of service connection for posttraumatic stress 
disorder and for a total disability rating for compensation 
based on individual unemployability are deferred pending 
final adjudications of the claims remanded.



FINDING OF FACT

A low back disability, degenerative changes and degenerative 
disc disease of the lumbosacral spine, was not affirmatively 
shown during service; degenerative changes of the lumbosacral 
spine were not manifested to a compensable degree within one 
year from the date of separation from service; a low back 
disability, degenerative changes and degenerative disc 
disease of the lumbosacral spine, first diagnosed after 
service beyond the one-year presumptive period for a chronic 
disease, is unrelated to an injury, disease, or event in 
service. 


CONCLUSION OF LAW

A low back disability, degenerative changes and degenerative 
disc disease of the lumbosacral spine, was not incurred in or 
aggravated by service; and degenerative changes of the 
lumbosacral spine as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004, April 2006, September 2006, 
September 2007, and May 2008.  The Veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in May 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private treatment 
records. The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in relation to his 
claim of service connection for low back disability in 
October 2007.  The Board notes that the VA examination report 
is adequate as it contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further development is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, degenerative changes, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Facts

The service treatment records show that in  October 1991 the 
Veteran was seen for complaints of back pain after some heavy 
lifting, and the assessment was back strain.  In August 1992, 
the Veteran was seen for complaints of low back pain after 
falling participating in a fireman's carry relay, and the 
assessment was mild strain.  On separation examination, the 
Veteran gave a history of recurrent back pain.  The clinical 
evaluation of the spine was normal and no low back 
abnormality was listed as a defect or diagnosis.

After service in March 2004, VA records show that the Veteran 
complained of back pain, which had been occurring 
intermittently for years, but was worse over the past month.  
The assessment was low back pain. 

On VA examination in December 2004, the Veteran complained of 
low back pain since service.  X-rays showed degenerative 
changes of the lumbar spine. 

In January 2006, a MRI showed degenerative disc disease of 
the lumbosacral spine. 

On VA examination in October 2007, the Veteran stated that he 
never got better after a low back strain in October 1991 and 
currently experienced constant daily pain.  The diagnosis was 
degenerative disc disease of the lumbar spine and chronic low 
back pain.  The examiner stated that there was not sufficient 
evidence to link the Veteran's current low back pain to low 
back strain in service and that it would be purely 
speculative to link degenerative disc disease to service. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  



Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

On the basis of the service treatment records alone 
degenerative changes and degenerative disc disease of the 
lumbosacral spine were not affirmatively shown to have been 
present during service and service connection under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established.



The service treatment records do show that the Veteran was 
twice treated for low back strain.  As low back strain was 
noted, that is, observed during service, the principles of 
service connection, pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) apply. 

For the showing of chronic disease under 38 C.F.R. § 3.303(b) 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
degenerative changes and degenerative disc disease of the 
lumbosacral spine as there were two isolated entries, as the 
spine was evaluated as normal on separation examination, 
although the Veteran provided a history of recurrent back, 
and as the examiner did not identify a low back abnormality 
in the summary of defects and diagnoses, and as there was 
insufficient observation to establish chronicity during 
service, again two isolated entries, the Board finds that the 
fact of chronicity in service under 38 C.F.R. § 3.303(b) is 
not adequately supported by the record.

As a chronic low back disability was not shown in service, 
then service connection may be established by showing 
continuity of symptomatology after service.

After service, low back pain was first documented in March 
2004, about eight years after service.  In December 2004, X-
rays showed degenerative changes of the lumbar spine.  In 
January 2006, a MRI showed degenerative disc disease of the 
lumbosacral spine. 

The evidence in favor of continuity consists of the Veteran's 
statements and testimony.  The evidence against continuity 
consists of both private and VA and private records, covering 
the period from April 2000 to November 2002, which show no 
history or complaint of low back pain over a two year period 
when the Veteran was seeking treatment for other ailments. 

The absence of documented symptoms from 1996 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); see also Dulin v. 
Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. 
Oct. 5, 2007) (The majority in Forshey interpreted negative 
evidence to mean that which tends to disprove the existence 
of an alleged fact.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.).

Also the Veteran's statements and testimony that he has low 
back pain since service is not supported by the clinical 
records.  Here, the lay evidence of continuity of 
symptomatology is less probative, that is, the evidence is of 
lesser value to prove the existence of continuity than the 
negative medical evidence as no symptoms were documented 
between 1996 and 2004 and the lay evidence is less credible 
in light of the entire record. 

In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  For 
this reason, continuity of symptomatology under 38 C.F.R. § 
3.303(b) is not established.

Also degenerative changes of the lumbar spine by X-ray, first 
documented in 2004, were not manifested to a degree of 10 
percent or more within the one-year presumptive period for a 
chronic disease, following separation from service in 1996, 
and service connection as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137 and 38 C.F.R. §§ 3.307 3.309 is not 
established. 


As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of an low back 
pain, degenerative changes and degenerative disc disease of 
the lumbosacral spine are not conditions under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case the law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  Degenerative changes and degenerative disc 
disease of the lumbosacral spine are not simple medical 
conditions, such as a broken leg, as the conditions are 
established by diagnostic testing, such as X-rays or a MRI.  
And no factual foundation has been established to show that 
the Veteran is qualified through education, training, or 
experience to offer such a medical diagnosis.  For this 
reason, the Board determines that degenerative changes and 
degenerative disc disease of the lumbosacral spine are not 
simple medical conditions that a lay person is competent to 
identify.

Also although the Veteran is competent to relate a current 
diagnosis, no health-care provider has attributed 
degenerative changes and degenerative disc disease of the 
lumbosacral spine to the Veteran's service.  



To the extent the Veteran's statements and testimony are 
offered as proof of the diagnosis of degenerative changes and 
degenerative disc disease of the lumbosacral spine in 
service, no factual foundation has been established to show 
that the Veteran is qualified through education, training, or 
experience to offer such a medical diagnosis.  Therefore the 
Veteran's lay statements and testimony are not competent 
evidence and the statements and testimony are not to be 
consider as favorable evidence on the question of whether 
degenerative changes and degenerative disc disease of the 
lumbosacral spine were present in service.

The Veteran also argues that his current back problems are 
related to low back strain in service.  Where as here, there 
is a question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), and no factual foundation 
has been established to show that the Veteran is qualified 
through education, training, or experience to offer a medical 
opinion, competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

While there in no competent medical evidence that 
degenerative changes and degenerative disc disease of the 
lumbosacral spine are related to service, there is competent 
medical evidence that degenerative changes and degenerative 
disc disease of the lumbosacral spine are not related service 
as the VA examiner stated that there was not sufficient 
evidence to link the Veteran's current low back pain to low 
back strain in service and that it would be purely 
speculative to link degenerative disc disease to service.

To the extent the opinion is expressed in terms that it would 
be speculative to link degenerative disc disease to service, 
as there is no other factual information reasonable 
available, another medical opinion need not be obtained.  And 
the Board concludes that the medical evidence itself 
indicates that determining the cause is speculative. 

Under 38 C.F.R. § 3.102, service connection may not be based 
on a resort to speculation or even remote possibility.  In 
this case, there is no other competent opinion of record 
relevant to the cause of the current low back.  

As the only competent evidence of causation is unfavorable to 
the claim, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability, degenerative 
changes and degenerative disc disease of the lumbosacral 
spine, is denied.


REMAND

The Veteran seeks service connection for allergic rhinitis 
which he alleges had its onset in service, at least in part 
as a reaction to smoke and fumes from burning oil wells and 
other hazardous materials in Iraq during the Persian Gulf 
War.  On VA examination conducted in October 2007, the 
examiner diagnosed allergic rhinitis, but did not provide an 
opinion as to whether this disability is related to the 
Veteran's military service to include his alleged exposures 
during the Gulf War.  As such, the VA examination report is 
inadequate for purposes of adjudicating the Veteran's claim 
of service connection.

The Veteran also seeks service connection for mycosis 
fungoides.  The record contains conflicting information 
regarding whether this condition is located on the Veteran's 
right or left thigh.  However, the record is clear as to the 
Veteran's statements that this condition is the same one 
described in his service treatment records as a "burn 
scar," with the service treatment records being equally 
unclear as to which thigh was concerned.  

The Veteran has stated that the condition appeared as a 
reddened area which could have been a burn scar for several 
years, but gradually became more painful and itchy until he 
sought treatment and discovered the true nature of the 
condition.  As the Veteran is competent to provide evidence 
regarding symptoms which he could observe, the Board finds 
that his statements coupled with the findings of a "burn 
scar" in service and the current diagnosed condition are 
sufficient to warrant a VA examination and opinion under 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, while the Veteran was afforded three separate VA 
psychiatric examinations for his claims of service connection 
for posttraumatic stress disorder and depression, none was 
entirely adequate for the purpose of adjudicating service 
connection for a psychiatric condition other than 
posttraumatic stress disorder.  The April 2007 examiner 
rendered diagnoses of "rule out major depressive disorder, 
single episode; rule out posttraumatic stress disorder; rule 
out alcohol abuse."  No opinion regarding the relationship 
between any of these provisional diagnoses and the Veteran's 
military service was provided.  The January 2008 examiner 
diagnosed dysthymia and expressed the opinion that this 
diagnosis was not related to the Veteran's military service.  
However, the Veteran's service treatment records clearly show 
complaints of depression and a diagnosis of dysthymia in 
service, which were not addressed by the opinion.  The 
examiner also failed to account for the April 2007 examiner's 
opinion.  The September 2008 examiner rendered a diagnosis of 
bipolar disorder and stated that it was not caused by the 
Veteran's military service, but did not address the question 
of aggravation in service, particularly in light of the 
conceded combat stressors, nor were the previous psychiatric 
diagnoses accounted for in the opinion.  In order for an 
appropriate adjudication, a VA examination and opinion 
address these question is necessary.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the diagnosed 
allergic rhinitis was caused or 
aggravated by his military service to 
include exposure to fumes or 
environmental hazards associated with 
the Persian Gulf War. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

A copy of the claims file should be 
made available to the examiner for 
review.

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the mycosis 
fungoides are related to the "burn 
scar" noted in the service treatment 
records.  The examiner should examine 
each thigh and clarify whether the 
mycosis fungoides are present

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

A copy of the claims file should be 
made available to the examiner for 
reviewer.

3.  Afford the Veteran a VA examination 
to determine whether any current 
psychiatric disorder other than 
posttraumatic stress disorder is at 
least as likely as not related to the 
Veteran's military service in the 
Persian Gulf War. 

The examiner is asked to address the 
significance of the complaints of 
depression and diagnosis of dysthymia 
in service as well as the findings and 
diagnoses of the three previous VA 
psychiatric examinations.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation

A copy of the claims file should be 
provided to the examiner for review.  

4.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
aspect of the decision remains adverse 
to the Veteran, then provide him and 
his representative a supplemental 
statement of the case and return the 
case to the Board. 


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


